Citation Nr: 0300279	
Decision Date: 01/07/03    Archive Date: 01/15/03

DOCKET NO.  94-34 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for a 
skin disability claimed as due to a March 1974 x-ray at a 
VA facility.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel

INTRODUCTION

The appellant is a veteran who had active service from 
July 1943 to December 1945.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a July 
1994 rating decision by the Philadelphia, Pennsylvania, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  When it was initially before the Board in February 
1999, it was remanded for a hearing before a Member of the 
Board.  In January 2001, the case was again remanded by 
the Board for additional evidentiary development.  The 
veteran testified before a hearing officer at the RO in 
October 1994, and at a Travel Board hearing before the 
undersigned at the RO in November 2000.


FINDING OF FACT

It is not shown that the veteran was exposed to excessive 
radiation in the course of treatment by VA in March 1974 
as he alleges, nor is there competent evidence of a nexus 
between the veteran's skin condition and any radiation 
exposure.


CONCLUSION OF LAW

The criteria for establishing entitlement to benefits 
under 38 U.S.C.A. § 1151 for a skin condition claimed as 
due to VA treatment are not met.  38 U.S.C.A. § 1151, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.358 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA); codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have now been promulgated.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
VCAA and implementing regulations apply in the instant 
case.  See VAOPGCPREC 11-2000.  The case has been 
considered under the VCAA.

The Board finds that there has been substantial compliance 
with the mandates of the VCAA and implementing 
regulations.  Well-groundedness is no longer an issue.  
The record includes VA and private treatment records, 
service medical records, and a private medical opinion.  
The veteran was notified of the applicable laws and 
regulations.  The Board remands, the rating decision, the 
statement of the case, and the supplemental statements of 
the case have informed him what he needs to establish 
entitlement to the benefits sought and what evidence VA 
has obtained.  The veteran was informed of the provisions 
of the VCAA in the January 2001 remand.  August 2001 
correspondence from the RO informed him of his and VA's 
relative responsibilities in obtaining evidence, and 
additional correspondence in March and June 2002 specified 
what evidence or information the veteran was responsible 
for submitting.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Board notes that the veteran has failed to 
submit the evidence and information requested by the RO 
three times, and similarly did not submit a private 
doctor's statement he indicated he would obtain following 
his Board hearing.

In correspondence, and at both his personal hearings, the 
veteran has alleged that in March 1974, while being x-
rayed at a VA facility in Philadelphia for a back problem, 
the X-ray machine "exploded," and he was exposed to heat, 
light, and a large amount of a gray, ash-like substance 
which was absorbed into his skin on contact.  He claims 
that soon after, he began developing keratotic lesions 
which required surgical removal, and he now cannot go out 
into the sun.  He testified that he made no complaint or 
report at the time of the incident, and only grew 
concerned upon hearing reports of government 
experimentation with radiation on servicemen.

Private medical records from August 1974 to September 1989 
reveal repeated treatment for benign skin lesions.  
Pathology reports establish a diagnosis of senile 
keratosis.

VA medical certificates from March 1975 and May 1977 do 
not reference any accident involving an X-ray machine.  X-
rays were taken in March 1975, when the veteran was 
receiving treatment for back disability.

In February 1994, a private physician reported that the 
veteran alleged exposure to significant amounts of 
radiation when an x-ray machine exploded at a VA hospital 
in 1974.  The veteran had keratotic lesions removed, but 
there was no evidence of malignancy.  The examiner found 
no condition that might be due to exposure to excess 
radiation.  

In 1997, during the pendency of this appeal, 38 U.S.C.A. 
§ 1151 was amended to require a finding of fault on the 
part of the health care providers or an unforeseeable 
event in order for any resulting disability to be 
compensable.  Departments of Veterans Affairs and Housing 
and Urban Development Appropriations Act of 1997, Pub. L. 
No. 104-204, § 422a, 110 Stat. 2926 (1997) (codified at 38 
U.S.C.A. § 1151 (West Supp. 2001)).  This amendment to the 
law applies only to claims filed on or after October 1, 
1997.  Because the veteran's claim was filed prior to 
October 1, 1997, it is properly adjudicated under the 
[more liberal] law in effect prior to the amendment.  

Under the law in effect prior to October 1, 1997, 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA 
is not considered.  If a veteran suffers disability or 
additional disability as the result of VA hospital care, 
medical or surgical treatment, or examination, and such 
disability is not the result of his own willful 
misconduct, compensation for the disability is warranted.  
Establishing entitlement to benefits pursuant to 
38 U.S.C.A. § 1151 requires 1) additional disability, 2) 
VA treatment, and 3) a nexus between the treatment and the 
additional disability.

Here, there is no evidence that the alleged VA treatment 
occurred.  The RO made repeated inquiries of the VA 
medical center (VAMC) in Philadelphia.  The VAMC has 
certified in writing that after a search of all active and 
archived files, as well as all log books from 1973 to 
1979, there was no record of treatment in March 1974. 
Additionally, there are no private treatment records from 
March 1974 (although these were requested of the veteran 
and of his than treating physician).  Those records which 
have been obtained, dated starting in August 1974, make no 
mention of any incident with an x-ray machine.  The 
veteran has stated that there is no evidence, aside from 
his testimony, that the accident occurred.  The Board 
finds that the totality of the evidence establishes that 
there was no March 1974 treatment of the nature described 
by the veteran.

Moreover, there is no competent evidence of a nexus 
between the veteran's keratotic lesions and exposure to x-
rays.  The sole medical opinion addressing the issue 
states clearly that the veteran has no radiation related 
condition.  The veteran testified that he physician had 
"changed his mind."  There is no evidentiary support for 
this allegation.  The veteran has repeatedly stated his 
belief that exposure to x-ray radiation caused his 
lesions, but as a layperson, he is not competent to offer 
an opinion on an issue requiring specialized medical 
knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Without evidence of the treatment alleged, and with no 
competent evidence of a nexus between the current claimed 
skin disability and the type of treatment that has been 
alleged, threshold requirements for establishing 
entitlement to the benefit sought are not met.  
Consequently, the veteran's claim for benefits under 
38 U.S.C.A. § 1151 must be denied.


ORDER

Entitlement to benefits under 38 U.S.C.A. § 1151 is 
denied.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

